DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
This action is in response to application filed on March 6, 2020. Claims 1-10 are pending for examination.

Claim Objections
Claim 3 is objected to because of the following informalities: Claim 3 recites the equation after the period. It is required that each claim begins with a capital letter and ends with a period. Appropriate correction is required. See MPEP 608.01 (m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 4 and 6 recites abbreviation “IF” without definition. For the purpose of examination, Examiner will assume as “intermediate frequency”.
Claim 5 recites “a local oscillation frequency” multiple times. It is unclear which recitation is referring to which reference signal source of which device. For the purpose of examination, Examiner will assume as “when a local oscillation frequency of the first reference signal source is higher than a signal frequency of the received second carrier signal in the first device, a local oscillation frequency of the second reference signal source is lower than a signal frequency of the received first carrier signal in the second device, and when a local oscillation frequency of the first reference signal source is lower than a signal frequency of the received second carrier signal in the first device, a local oscillation frequency of the second reference signal source is higher than a signal frequency of the received first carrier signal in the second device”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kluge et al. (Kluge: US 2010/0167662) in view of Anflo et al. (Anflo: US 4,935,744).
Regarding claim 1. Kluge teaches a distance measurement device which calculates a distance based on carrier phase detection, the distance measurement device comprising a calculating unit configured to calculate a distance between a first device and a second device (abstract, distance measurement between two nodes of a radio network), at least one of the first device and the second device being movable (para 5, low movements of nodes, for example, a means of conveyance in a factory, can also be tracked) based on phase information acquired from the first device and the second device (abstract: A first value and a second value of a first phase are measured by the first node, …. A third value and a fourth value of a second phase are measured by the second node, …. The distance is determined from the frequency difference from the first value and the second value of the first phase and from the third value and fourth value of the second phase.), 
wherein the first device (Fig. 1, para 71, first node A) includes: 
a first reference signal source (Fig. 1, para 71, first reference clock generator 110); and a first transmitting/receiving unit (Fig. 1, TRX 130) configured to transmit two or more first carrier signals (para 69, an unmodulated carrier signal with the frequency fa and an unmodulated carrier signal with the frequency fb are transmitted one after another) and receive two or more second carrier signals using an output of the first reference signal source (para 72, and para 73,), 
the second device (Fig. 1, para 74, second node B) includes: a second reference signal source configured to be operated independently from the first reference signal source (Fig. 1, 210); and a second transmitting/receiving unit (Fig. 1, TRX 230) configured to transmit the two or more second carrier signals and receive the two or more first carrier signals using an output of the second reference signal source (para 74, the circuit of the second node B is made the same as that of the first node A), 
a frequency group of the two or more first carrier signals and a frequency group of the two or more second carrier signals differ from each other (para 95, frequencies f(XOSC1), f(XOSC2) have a frequency offset), 
the calculating unit calculates the distance based on a phase detection result obtained by receiving the first and second carrier signals (para 92-94, distance d is calculated from phase values), and
 the first and second reference signal sources are operated during a period in which the two or more first carrier signals and the two or more second carrier signals are transmitted and received by the first and second transmitting/receiving units (para 72, The circuit of the first node A furthermore has a first frequency divider 150, which in the exemplary embodiment of FIG. 1 divides the first reference frequency f(XOSC1) of the first reference signal XOSC1 of the first reference clock generator 110 by the first division factor DF, for example, by eight, to provide a first comparison signal SV1 with a first comparison frequency f(SV1) of, for example, about 2 MHz. Inputs of a first phase measurement unit 140 (PMU) of the circuit of the first node A are connected to the first frequency divider 150 and the first transmitter/receiver circuit 130. The first transmitter/receiver circuit 130 is formed for downmixing a second carrier signal RF2, received by second node B, to an intermediate frequency signal ZF2. The intermediate frequency signal ZF2 in the exemplary embodiment of FIG. 1 has an intermediate frequency f(ZF2) of, for example, about 2 MHz. and para 74, the circuit of the second node B is made the same as that of the first node A).
Kluge does not explicitly disclose the signal sources are continuously operated.
However, the preceding limitation are known in the art of oscillator devices. Anflo teaches a radar device having a transmitter/receiver circuit (Fig. 1) having continuously operating oscillator (Col. 3 lines 50-55).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide continuously operating oscillator as taught by Anflo for the benefit of phase detection (Anflo: Col. 3 lines 50-55)

Regarding claim 2, the combination of Kluge and Anflo teaches the distance measurement device according to claim 1, wherein the first transmitting/receiving unit has a first phase detector configured to detect respective phases of the two or more second carrier signals, and the second transmitting/receiving unit has a second phase detector configured to detect respective phases of the two or more first carrier signals (Kluge: para 91-94, phase measurements).

Regarding claim 4, the combination of Kluge and Anflo teaches the distance measurement device according to claim 1, wherein a transmitting unit of each of the first transmitting/receiving unit and the second transmitting/receiving unit is configured to directly modulate an output signal of a voltage-controlled oscillator, and a receiving unit of each of the first and the second transmitting/receiving units has a configuration of a heterodyne method or a Low-IF method (Kluge: para 72, The first transmitter/receiver circuit 130 is formed for downmixing a second carrier signal RF2, received by second node B, to an intermediate frequency signal ZF2. The intermediate frequency signal ZF2 in the exemplary embodiment of FIG. 1 has an intermediate frequency f(ZF2) of, for example, about 2 MHz ).

Regarding Claim 7, the claimed steps of the method correspond with the elements of the device as addressed in claim 1. Since the device has been anticipated OR made obvious, the steps of using the device in its intended manner are also anticipated OR made obvious.  

Regarding claim 8, the combination of Kluge and Anflo teaches the distance measurement method according to claim 7, wherein the first transmitting/receiving unit and the second transmitting/receiving unit transmit and receive the two or more first carrier signals and the two or more second carrier signals plural times in a divided manner by time division (Kluge, Fig. 2A, t1, t3, t5 and t2, t4, t6, see Para 79, measurement times t1, t3, t5, etc., for measuring the phase are established. Proceeding from the end of the timer of the first node, measurement times t2, t4, t6, etc., for measuring the phase are established and para 84,).

Regarding claim 9, the combination of Kluge and Anflo teaches the distance measurement method according to claim 8, wherein the first transmitting/receiving unit and the second transmitting/receiving unit transmit and receive the two or more first carrier signals and the two or more second carrier signals the plural times such that a phase error caused by at least one of frequency difference and initial phase difference between the first and the second devices is corrected (Kluge: para 96, the phase error .phi.err is also the same and drops out during the calculation).

Regarding claim 10, the combination of Kluge and Anflo teaches the distance measurement method according to claim 9, wherein the plural times are eight times (Kluge,Fig. 2A and para 99, additional phases at additional carrier frequencies are to be measured).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5-6 would be allowable if 112 rejections set forth above are overcome and the claim is rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior arts cited for the record but not used in Office Action, are listed in attached PTO-892. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is (571)270-7939.  The examiner can normally be reached on Mon-Thurs from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Nay Tun/Primary Examiner, Art Unit 2687